 Case 4:20-cv-00047-DN-PK Document 2 Filed 05/14/20 PageID.2 Page 1 of 11




Ryan L. McBride, Esq. (16218 UT)
ryan@kazlg.com
KAZEROUNI LAW GROUP, APC
2633 E. Indian School Road, Ste. 460
Phoenix, AZ 85016
Telephone: (800) 400-6808
Facsimile: (800) 520-5523

Theron D. Morrison, Esq. (10331 UT)
theron@morlg.com
MORRISON LAW GROUP
290 25th Street, Suite #102
Ogden, Utah 84401
Telephone: (801) 392-9324
Facsimile: (801) 337-2087


Attorneys for Plaintiff


                IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF UTAH
JOSIE JENSEN,                             COMPLAINT FOR DAMAGES
                                          FOR VIOLATION OF THE FAIR
                                          CREDIT REPORTING ACT 15
             Plaintiff,                   U.S.C. § 1681, ET SEQ.
                v.                        Case No.: 4:20-cv-00047-DN
EQUIFAX INFORMATION
SERVICES, LLC,                            Judge: David Nuffer
             Defendants.                  JURY TRIAL DEMANDED



                                    INTRODUCTION
   1. The United States Congress has found the banking system is dependent upon
      fair and accurate credit reporting. Inaccurate credit reports directly impair
      the efficiency of the banking system, and unfair credit reporting methods
      undermine the public confidence, which is essential to the continued
Case 4:20-cv-00047-DN-PK Document 2 Filed 05/14/20 PageID.3 Page 2 of 11




    functioning of the banking system. Congress enacted the Fair Credit
    Reporting Act, 15 U.S.C. § 1681 et seq. (“FCRA”), to insure fair and
    accurate reporting, promote efficiency in the banking system, and protect
    consumer privacy. The FCRA seeks to ensure consumer reporting agencies
    exercise their grave responsibilities with fairness, impartiality, and a respect
    for the consumer’s right to privacy because consumer reporting agencies
    have assumed such a vital role in assembling and evaluating consumer credit
    and other information on consumers. The FCRA also imposes duties on the
    sources that provide credit information to credit reporting agencies, called
    “furnishers.”
 2. Josie Jensen (“Plaintiff”), by Plaintiff’s attorneys, brings this action to
    challenge the actions of EQUIFAX INFORMATION SERVICES, LLC
    (“Defendant” or “Equifax”) with regard to erroneous reports of derogatory
    and negative credit information made by Defendant, and for failure of
    Defendant to properly investigate, and this conduct caused Plaintiff
    damages.
 3. Plaintiff makes these allegations on information and belief, with the
    exception of those allegations that pertain to Plaintiff, or to Plaintiff’s
    counsel, which Plaintiff alleges on personal knowledge.
 4. While many violations are described below with specificity, this Complaint
    alleges violations of the statute cited in its entirety.
 5. Unless otherwise stated, all the conduct engaged in by Defendant took place
    in the County of Washington, State of Utah.
 6. Any violations by Defendant was knowing, willful, and intentional, and
    Defendant did not maintain procedures reasonably adapted to avoid any such
    violation.
 7. Unless otherwise indicated, the use of Defendant’s name in this Complaint
    includes all agents, employees, officers, members, directors, heirs,
    successors, assigns, principals, trustees, sureties, subrogees, representatives,
                                          2
Case 4:20-cv-00047-DN-PK Document 2 Filed 05/14/20 PageID.4 Page 3 of 11




    and insurers of Defendant’s named.

                             JURISDICTION AND VENUE

8. This action arises out of Defendant’s violations of the Fair Credit Reporting
    Act, 15 U.S.C. §§ 1681-1681(x) (“FCRA”).
9. Venue is proper for the following reasons: (i) Plaintiff resides in the County
    of Washington, State of Utah which is within this judicial district; (ii) the
    conduct complained of herein occurred within this judicial district; and, (iii)
    Defendants conducted business within this judicial district at all times
    relevant.
                                   PARTIES
10. Plaintiff is a natural person residing in the County of Washington, State of
    Utah. In addition, Plaintiff is a “consumer” as that term is defined by 15
    U.S.C. § 1681a(c).
11. Defendant Equifax is a limited liability company doing business in the State
    of Utah.
12. Defendant Equifax is a national credit reporting agency, doing business in
    Utah, with a principal place of business in Georgia.

                           GENERAL ALLEGATIONS

13. At all times relevant, Plaintiff was an individual residing within the State of
    Utah.
14. At all times relevant, Defendants conducted business in the State of Utah.
15. Plaintiff had multiple accounts with the following creditors:
            • American Express; Account Number: 349992358345****
            • Discover Bank; Account Number: 601100598647****
            • FMC-Omaha; Account Number: 5448****
            • Freedom Mortgage; Account Number: 9484****


                                       3
Case 4:20-cv-00047-DN-PK Document 2 Filed 05/14/20 PageID.5 Page 4 of 11




          • Mountain        American       Credit   Union;   Account     Number:
             9221466****
          • SYNCB/Walmart; Account Number: 603220146124****
          • TD Bank USA/Target; Account Number: 585975203227****
          • Wells Fargo Card Services; Account Number: 446540005658****
             (jointly referred to as the “Accounts”)
16. On or about December 17, 2018, Plaintiff filed for a Chapter 7 Bankruptcy
    in the United States Bankruptcy Court for the District of Utah in order to
    obtain a fresh start and rebuild her credit. Plaintiff’s case was assigned Case
    Number 18-29337 (the “Bankruptcy”).
17. These Accounts were included in the Bankruptcy and the following creditors
    were given notice, either electronically or by mail:
          • Discover Bank
          • Freedom Mortgage
          • Mountain America Federal Credit Union
          • American Express National Bank
          • Ford Motor Credit Company LLC
          • Wells Fargo
          • Walmart/SYNCB
          • Target
18. On or about April 4, 2019, Plaintiff received a Chapter 7 Bankruptcy
    discharge.
19. None of the creditors listed in paragraph 17 filed a proceeding to declare the
    Accounts “non dischargeable” pursuant to 11 U.S.C. § 523 et seq.
20. None of the creditors listed in paragraph 17 requested relief from the
    “automatic stay” codified at 11 U.S.C. §362 et seq. while the Plaintiff’s
    Bankruptcy was pending to pursue Plaintiff personally for any underlying
    debt on the Accounts.
21. Accordingly, these Accounts were fully discharged through the Bankruptcy.
                                       4
 Case 4:20-cv-00047-DN-PK Document 2 Filed 05/14/20 PageID.6 Page 5 of 11




  22. Further, while the automatic stay was in effect during the Bankruptcy, it was
      illegal for Defendant to report any post-Bankruptcy derogatory collection
      information on the Accounts.
  23. Plaintiff subsequently learned that Defendant reported post-Bankruptcy
      derogatory credit information regarding the Accounts on Plaintiff’s credit
      report, thereby causing erroneous, inaccurate, and negative credit
      information to be reported on Plaintiff’s credit files.
  24. The continued reporting of erroneous, inaccurate, and derogatory
      information negatively impacted Plaintiff’s credit and her “fresh start”.
                                Equifax
Reported Inaccurate and Derogatory Information on Plaintiff’s Credit Report
  25. In an Equifax credit report dated prior to Plaintiff’s Dispute letter on
      September 11, 2019, Equifax reported the following inaccurate and
      derogatory information:
            • American Express; Account No.: 349992358345****; Status: not
                reporting.
            • Discover Bank; Account No.: 601100598647****; Status: not
                reporting.
            • FMC-Omaha; Account No.: 5448****; Status: not reporting.
            • Freedom Mortgage; Account No.: 9484****; Status: 30-59 days
                past due with balance of $141,554 and $1,021 past due.
            • Mountain American Credit Union; Account No.: 9221466****;
                Status: not reporting.
            • SYNCB/Walmart; Account No.: 603220146124****; Status: not
                reporting.
            • TD Bank USA/Target; Account No.: 585975203227****; Status:
                not reporting.
            • Wells Fargo Card Services; Account No.: 446540005658****;
                Status: not reporting.

                                          5
Case 4:20-cv-00047-DN-PK Document 2 Filed 05/14/20 PageID.7 Page 6 of 11




 26. Equifax should not have reported inaccurate and derogatory information on
    these Accounts after December 17, 2018 because Plaintiff had filed for
    Bankruptcy on December 17, 2018.
 27. Equifax especially should not have reported derogatory information on these
    Accounts after April 4, 2019 because these Accounts were discharged in
    Plaintiff’s chapter 7 bankruptcy on that date.
28. On or about September 11, 2019, Plaintiff disputed the inaccurate and
    derogatory information on the Accounts pursuant to 15 U.S.C. § 1681I(a)(2)
    by notifying Equifax, in writing, of the inaccurate and derogatory credit
    information on the credit report.
29. Specifically, Plaintiff sent a letter, certified, return receipt, to Equifax
    disputing the above inaccurate and derogatory information and requesting it
    be corrected and removed as follows:

             • Immediately correct this account and the disputed derogatory
               information from my credit report.

             • The discharged debt should be reported with a balance of $0.

             • If you do not immediately correct this account on my credit
               report please include a 100 word statement on my credit report
               of all the disputed information contained in this letter regarding
               this account.

   Defendant’s Continued Inaccurate and Derogatory Reporting on the
                              Accounts

30. Defendant was required to conduct a reinvestigation into the disputed
    inaccurate and derogatory information on the Accounts information being
    reported on Plaintiff’s consumer report pursuant to 15 U.S.C. §1681i.



                                        6
Case 4:20-cv-00047-DN-PK Document 2 Filed 05/14/20 PageID.8 Page 7 of 11




31. On or about October 24, 2019, Defendant responded to Plaintiff’s disputed
    inaccurate and derogatory information by sending Plaintiff a letter with
    reported changes.
32. In this letter, Defendants claimed that these Accounts had been updated but
    did not provide additional information about the status of the Accounts and
    did not include an updated tradeline for each of the Accounts.
33. Plaintiff requested an additional credit report from Equifax on March 12,
    2020 in order to obtain information about the status of the updated Accounts.
    The status of the Accounts that Plaintiff disputed were listed as
    “unavailable” in this report.
34. Plaintiff is informed and believes that future potential creditors looking at
    Plaintiff’s credit report will not be able to determine the status of these
    Accounts and will be therefore unable or unwilling to offer credit.
35. Thus, after receiving notice of Plaintiff’s dispute, Defendant republished the
    inaccurate and derogatory information on the Accounts.
36. Rather than updating Plaintiff’s Accounts to show the status of the
    Accounts, Defendant retained the inaccurate and derogatory information and
    then republished the inaccurate, derogatory, and confusing information on
    Plaintiff’s report.
37. According to Equifax’s “Glossary of Credit Terms” pertaining to credit
    reports, “Status” is defined as “the current condition of the account as of the
    Date Reported.”
38. Reporting the status of the Accounts “unavailable” is inaccurate and
    misleading because the Accounts were discharged in bankruptcy on August
    28, 2019.
 39. By reporting the current status of the Accounts as “unavailable,” Defendant
    intentionally and willfully reported and republished inaccurate and
    derogatory post-bankruptcy discharge information.


                                       7
Case 4:20-cv-00047-DN-PK Document 2 Filed 05/14/20 PageID.9 Page 8 of 11




 40. Plaintiff is informed and believes that her credit score is taking a “double-
    hit”, once for her bankruptcy, and once again for the inaccurate reporting of
    the status of her discharged Accounts.
41. Plaintiff is informed and believes and here upon alleges that during the
    investigation of Plaintiff’s dispute, prior to Defendant Equifax responding
    and verifying the disputed information to Plaintiff, Equifax failed to check
    Plaintiff’s bankruptcy filings to ensure the Accounts were included in the
    Bankruptcy to aid in reporting the correct status of the Accounts.
42. Defendant further failed to contact Plaintiff and request additional
    information from Plaintiff that would aid in reporting the correct status of
    Plaintiff’s Accounts.
 43. Therefore, Defendant, upon receipt of Plaintiff’s dispute, failed to conduct
    an investigation with respect to the disputed information as required by 15
    U.SC. § 1681s-2(b)(1)(A).
 44. Defendant failed to review all relevant information provided by Plaintiff in
    the dispute to Equifax, as required by and in violation of 15 U.SC. § 1681s-
    2(b)(1)(B).
 45. Due to Defendant’s failure to investigate, Equifax failed to correct and
    update Plaintiff’s information as required by 15 U.S.C. § 1681s-2(b)(1)(E),
    thereby causing continued reporting of inaccurate and derogatory
    information in violation of 15 U.S.C. § 1681-s(2)(b)(1)(C).
 46. Plaintiff’s continued efforts to correct Defendant’s erroneous and negative
    information by disputing the reporting on the Accounts with Defendant was
    futile.
 47. Defendant’s continued inaccurate and negative reporting on the Accounts in
    light of its knowledge of the actual errors was willful.
 48. Additionally, Defendant violated 15 U.S.C. § 1681e(b) by publishing a
    consumer report which contained inaccurate and incomplete information. A
    consumer reporting agency violates this section if the consumer report
                                        8
Case 4:20-cv-00047-DN-PK Document 2 Filed 05/14/20 PageID.10 Page 9 of 11




    contains inaccurate information and the reporting agency did not follow
    reasonable procedures to assure maximum possible accuracy.
 49. As stated above, the credit report provided by Equifax contained patently
    false information. Specifically, the failure to accurately report the status of
    the Accounts after Plaintiff filed for Bankruptcy.
 50. Defendant’s failure to correct this information despite Plaintiff’s attempts to
    notify Defendant of the inaccuracies shows that Defendant did not utilize
    reasonable procedures when preparing and publishing the consumer report to
    ensure maximum possible accuracy.
                                       Damages
 51. Defendant’s inaccurate and negative reporting damaged Plaintiff’s
    creditworthiness.
 52. Defendant’s inaccurate and negative reporting caused Plaintiff emotional
    distress.
 53. By inaccurately reporting information on the Accounts after notice and
    confirmation of the inaccurate information, Defendant failed to take the
    appropriate measures as determined in 15 U.S.C. §§ 1681-s(2)(b)(1)(D) and
    (E).

                              CAUSE OF ACTION
                VIOLATION OF THE FAIR CREDIT REPORTING ACT
                        15 U.S.C. § 1681 ET SEQ. (FCRA)

 54. Plaintiff incorporates by reference all of the above paragraphs of this
    Complaint as though fully stated herein.
 55. The foregoing acts and omissions of Defendant constitute numerous and
    multiple willful, reckless or negligent violations of the FCRA, including but
    not limited to each and every one of the above-cited provisions of the
    FCRA, 15 U.S.C § 1681.


                                        9
Case 4:20-cv-00047-DN-PK Document 2 Filed 05/14/20 PageID.11 Page 10 of 11




   56. As a result of each and every willful violation of the FCRA, Plaintiff is
      entitled to actual damages as the Court may allow pursuant to 15 U.S.C. §
      1681n(a)(1); statutory damages pursuant to 15 U.S.C. § 1681n(a)(1);
      punitive damages as the Court may allow pursuant to 15 U.S.C. §
      1681n(a)(2); and reasonable attorney’s fees and costs pursuant to 15 U.S.C.
      § 1681n(a)(3) from Defendant.
   57. As a result of each and every negligent noncompliance of the FCRA,
      Plaintiff is entitled to actual damages as the Court may allow pursuant to 15
      U.S.C. § 1681o(a)(1); and reasonable attorney’s fees and costs pursuant to
      15 U.S.C. § 1681o(a)(2) from Defendant.
                                   Prayer For Relief

      Plaintiff respectfully requests the Court grant Plaintiff the following relief
against Defendant:

                                CAUSE OF ACTION
                VIOLATION OF THE FAIR CREDIT REPORTING ACT
                         15 U.S.C. § 1681 ET SEQ. (FCRA)

     • an award of actual damages pursuant to 15 U.S.C. § 1681n(a)(1);
     • award of statutory damages pursuant to 15 U.S.C. § 1681n(a)(1);
     • an award of punitive damages as the Court may allow pursuant to 15
        U.S.C. § 1681n(a)(2);
     • award of costs of litigation and reasonable attorney’s fees, pursuant to 15
        U.S.C. § 1681n(a)(3), and 15 U.S.C. § 1681(o)(a)(1) against Defendants
        for each incident of negligent noncompliance of the FCRA; and
     • any other relief the Court may deem just and proper.




                                        10
Case 4:20-cv-00047-DN-PK Document 2 Filed 05/14/20 PageID.12 Page 11 of 11




                                   TRIAL BY JURY

  58. Pursuant to the seventh amendment to the Constitution of the United States
     of America, Plaintiff is entitled to, and demands, a trial by jury.



Dated: May 14, 2020                                 Respectfully submitted,

                                              BY: /S/ RYAN MCBRIDE______
                                                     RYAN MCBRIDE, ESQ.
                                                    ATTORNEY FOR PLAINTIFF




                                         11
